Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Putnam (US Patent 5175855), in view of Schultz (US Patent 6862732), and further in view of Bloomquist (US PGPub 20160337441) failed to disclose of a method of creating at runtime, in a memory efficient manner, one or more data blocks to be used by one or more tasks to be executed by an event-driven task (EDT) platform comprising a plurality of processing nodes, the method comprising: performing, by a processor configured as a compiler, compile-time operations comprising: identifying a data block to be used by a first task to be executed by the event-driven task (EDT) platform; identifying a first set of predecessor tasks comprising each task that is: (i) predecessor to the first task, and (ii) independent of the data block; generating a data block creation task directing creation of the data block; and specifying: (i) the data block creation task as a predecessor of the first task; and (ii) at least one task in the first set of predecessor tasks as a predecessor of the data block creation task, thereby delaying runtime creation and corresponding memory usage of the data block, as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Putnam, Schultz and Bloomquist discloses of a method of creating at runtime, in a memory efficient manner, one or more data blocks to be used by one or more tasks to be executed by an event-driven task (EDT) comprising a plurality of processing nodes, the method comprising identifying a data block to be used by a first task to be executed by the event-driven task (EDT); identifying a first set of predecessor tasks comprising each task that is: (i) predecessor to the first task, and (ii) independent of the data block; 
However, the prior-art, Putnam, Schultz and Bloomquist failed to disclose as cited above. 
 Therefore, the prior-art, Putnam, Schultz and Bloomquist failed to teach the method of claim 49. Therefore, claims 49-52 are allowed while claims 1-48 are canceled. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/JAE U JEON/Primary Examiner, Art Unit 2193